          Case 1:20-cv-10663-MKV Document 16 Filed 03/31/21 Page 1 of 1



                                                                                   USDC SDNY
UNITED STATES DISTRICT COURT
                                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
 J.C., individually and on behalf of J.R,
                                                                                   DATE FILED: 3/31/2021
                                Plaintiff,

                         -against-                                   1:20-cv-10663-MKV

                                                                   ORDER OF DISMISSAL
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 15]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by April

30, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       ________
                                                              ___________
                                                              __        ________
                                                                         _      _ ___________
                                                                                __
Date: March 31, 2021                                   MARY YK KAY
                                                                 AY VVYSKOCIL
                                                                      YS SKOCI CIIL
      New York, NY                                     United
                                                            d States District
                                                              States Di
                                                                      ist
                                                                        st
                                                                        strict Judge
